Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Richard Gallant Wisdom, Appellant                     Appeal from the 4th District Court of Rusk
                                                      County, Texas (Tr. Ct. No. CR 14-233).
No. 06-14-00200-CR        v.                          Opinion delivered by Chief Justice Morriss,
                                                      Justice Moseley and Justice Burgess
The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Richard Gallant Wisdom, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JUNE 10, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk